11 So.3d 454 (2009)
Manzy PINERA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2654.
District Court of Appeal of Florida, Third District.
June 3, 2009.
Carlos J. Martinez, Public Defender, and Manuel Alvarez, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Ansley B. Peacock, Assistant Attorney General, for appellee.
Before COPE and CORTIÑAS, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Following proceedings held in full compliance with Florida Rule of Criminal Procedure 3.830, the appellant was convicted of direct criminal contempt upon a showing that he was profane and disrespectful to the court. No error has been demonstrated.
Affirmed.